Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed July 30, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The transmittal filed along with the information disclosure statement (IDS) refers to 14 other applications to review and find copies of the cited foreign/other documents.  It should be noted that only the parent case can serve as a source of such copies as explained in MPEP 609.02(II)(2).  Therefore, the documents that have not been considered have been indicated by strikethrough on the accompanying PTO-1449 form.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to because Figure 3 has the Y axis labeled as “% Porosity” yet the numerical scale on that axis is set forth as the range of 0.4-1.0 that contrasts with the values of 67%, 69%, and 67% found within the graph.  Figure 4 has a 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the language “configured to provide consistent porosity” found in claim 1, on line 5 and claim 5, lines 3-4, is not interpreted as invoking a Section 112(f) interpretation because of the “braided” structural limitation is sufficient structure to take it out of such an interpretation in that it provides porosity; see MPEP § 2181.  Additionally, the language “configured to treat vessels ranging from 1.5-6 mm” not interpreted as invoking Section 112(f) because the braided structure is sufficient structure to treat vessels of particular diameter and is sufficient to take it out of such an interpretation.
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Meyer et al (US 2009/0297382; hereafter referred to as MR) or, in the alternative, under 35 U.S.C. 103 as obvious over MR alone.  MR anticipates the claim language where:
The method of treating an aneurysm as claimed is described in the abstract and in paragraphs 38-45 of MR;
The step of determining the diameter as claimed is described in paragraph 39 of MR;
The step of selecting one of a plurality of braided implants as claimed is described in paragraph 40 of MR;
The braided implant(s) as claimed is described at least in paragraph 52 of MR;
The porosity over a 1 mm range as claimed is described in paragraphs 144 and 172 of MR, and
The step of treating the vessel as claimed is described in paragraph 45 of MR.
Alternatively, it is not clear that the range of 200 to 500 micron diameter is consistent porosity such that one may not consider this limitation fully met by MR.  However, the Examiner asserts that the claimed range at least suggests a consistent porosity in that it bounds the diameters to a particular range such that selecting one would result in a consistent porosity over a particular diameter range.  One in the art would be motivated to have a consistent porosity because it would provide a greater degree of predictability.
Regarding claim 12, the Applicant is directed to see paragraph 46 of MR.
Regarding claims 13-14, the Applicant is directed to see paragraph 144 of MR.
Regarding claims 15 and 16, the claim language reads on porous braided implant with a constant of changing porosity.  In other words, any porous braided implant structure, if plotted on a porosity curve, would have a peak porosity at an unspecified diameter.  Regarding claim 16, the claimed porosity plateau is met when the porosity is constant along the entire length.
Regarding claim 18, the Applicant is directed to see Figure 5 and paragraph 315 of MR.
Regarding claims 19 and 20, the Applicant is directed to see paragraph 315 of MR where platinum or nitinol wires or ribbons are braided implants that can be formed by combinations with polymeric materials or other materials such that the claimed invention is considered at least clearly obvious over MR alone.
s 2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over MR alone.  
Regarding claims 2 and 6-11, the topography is determined as described in paragraph 39.  Therefore, the treatment of a tapered vessel or a vessel of a particular size range is considered clearly obvious over MR alone in that this would have been a common sense step to take in treating the vessel once its characteristics have been determined.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat et al (US 2005/0010281; hereafter referred to as Y281) in view of MR, further in view of Yodfat et al (US 2004/0024416; hereafter referred to as Y416).  Y218 meets the claim language where the method of treating an aneurysm as is described in the abstract; see also Figure 8, paragraph 67, Figure 5, and paragraphs 44, 29, and 64.  Y218 does not disclose the particular steps of determining the diameter, selecting the implant and treating the vessel.  As explained in the first prior art rejection, MR, from the same art, teaches the steps of doing the same.  Y281 does not disclose selecting a consistent porosity over a 1 mm diameter range, but Y416 teaches that it was known to the same art to do that same (see paragraph 91).  Note that the Y416 disclosure is specifically incorporated into the Y281 disclosure in paragraph 64.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to follow the steps outlined by MR and to utilize a consistent porosity for the braided implant so that the behavior characteristics of the implant can be better predicted than if the porosity is not kept constant.

Regarding claims 6-11, the claimed size ranges are considered clearly obvious over the applied prior art because it would not result in a patentably distinct invention in that it would not perform differently than the prior art devices; see MPEP § 2144.04 (IV) (A).
Regarding claim 12, the Applicant is directed to see paragraph 46 of MR.
Regarding claims 13-14, the Applicant is directed to see paragraph 62 of Y281.
Regarding claims 19-20, the Applicant is directed to see paragraph 44 of Y281.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Y281, MR, and Y416 as applied to claim 1 above, and further in view of Kealey et al (US 2017/0265870; hereafter referred to a KY).  Y281, as modified does not disclosed the pore density as claim.  KY, from the same art of endeavor, teaches that the claimed pore diameter range was known to the art.  The particular claimed range has not been shown to have any unexpected characteristics as compared to the broader range disclosed by KY.  Therefore, the claimed pore density is considered to be clearly obvious over the teaching of KY in that it would not result in a patentable difference from that taught by KY.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tehrani et al (US 2016/0058524) teaches that braided implants with multifibers were known to the art.  Lazarus et al (US 5,275,622) teaches that .
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774